DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/21 has been entered.  Claims 1 and 10-12 have been amended.  Claim 5 has been cancelled. Claim 14 was previously cancelled.  Claim 13 remains withdrawn as being directed to a non-elected invention.  Accordingly, claims 1-4 and 6-13 are under examination.

Rejections Maintained
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

         Claims 1, 4, 6-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ky et al., (US 2012/0219943) in view of Zeiher et al (US 2009/0155827).
Ky et al discloses a method of diagnosing heart failure in patients by detecting the amount of s-Flt-1 in a sample for the patient and comparing the level with that of a reference level (e.g. para’s 0010-0014).  Ky et al discloses that the patient can be a human patient and that the sample can be a blood, plasma or serum sample (e.g. para 0015).  Ky et al discloses that the subject can have heart failure classified as NYHA class II, III or IV (e.g. pages 3, 7, 8).   
           Ky et al differs from the instant invention in failing to teach the method also is used for identification of the patient likely to respond to a therapy comprising a statin. 
           Zeiher et al teaches that it is known in the art to identify a patient intended to benefit from the treatment by a therapeutic agents such as a lipid lowering agent such as fluvastatin (e.g. para’s 0087, 0088, 0092).  Zeiher et al discloses that the patient can have heart failure (e.g. para 0114). Zeiher et al discloses comparing to a reference and determining likelihood of risk or adverse event (thus teaching a determination based on the comparison) (e.g. abstract, pages 7 and 9). 
 It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the identification of a patient likely to respond to a therapy comprising a statin such as taught by Zeiher et al into the method of Ky et al for the patient diagnosed with heart failure because Zeiher et al shows that it is known and conventional in the art to utilize the measurement of sFlt-1 
             With respect to the level below the reference level indicating the patient is more likely and above the reference less likely to respond to the therapy as recited in the instant claims.  The combination of Ky et al and Zeiher et al discloses the same patients, the same method steps and the same statins as currently recited and therefore absent evidence to the contrary it is deemed that a level below the reference level would indicate the patient is more likely and above the reference less likely to respond to the therapy.   

s 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ky and Zeiher et al as applied to claims 1, 4-9, 11, 12 and 14  above, and further in view of  Wienhues-Thelen (WO 2008/089994).
See above for the teachings of Ky et al and Zeiher et al.
Ky et al and Zeiher et al differs from the instant invention in failing to teach the heart failure classified as stage B or C according to ACC/AHA classification.
           Wienhues-Thelen et al discloses that it is known and conventional in the art to utilize classification by ACC/AHA and to classify heart failure subjects into stage B or C (e.g. page 2).
           It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate ACC/AHA classification such as taught by Wienhues-Thelen into the modified method of Ky et al because Wienhues-Thelen shows that it is known and conventional in the art to utilize this classification system to classify heart failure subjects into stages.  Thus, one of ordinary skill in the art would have a reasonable expectation of success incorporating ACC/AHA classification such as taught by Wienhues-Thelen into the modified method of Ky et al.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ky and Zeiher et al as applied to claims 1, 4-9, 11, 12 and 14  above, and further in view of Velagaleti et al (Cardiol Clin. 007 November, 25(4), 487-v) and Hess (WO 2012/028713) and  
See above for the teachings of Ky and Zeiher et al.

Velagaleti et al shows that coronary artery disease (CAD) has a direct link to heart failure and is a major contributor to heart failure (e.g. pages 3-4).
           Hess et al teaches measuring the amount of sFlT1 in a sample from a coronary artery disease patient and comparing the level to a respective reference amount (e.g. abstract, page 1 and page 4, line 29 – page 5, line 26).  Hess et al discloses that the subject can be a human (e.g. page 9, lines 22-26).  Hess et al discloses that the sample can be a serum sample (e.g. page 57).
             It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate subjects having coronary artery disease into the modified method of Ky because Velagaleti et al shows that CAD has a direct link to heart failure and Hess shows that it is known and conventional in the art to measure sFlT1 in subjects of coronary artery disease.  Thus absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating coronary artery subjects such as taught by Velagaleti and Hess into the modified method of Ky.

Response to Arguments
Applicant's arguments filed 02/24/21 have been fully considered but they are not persuasive.  
           103 Rejections:
           Applicant argues that Ky et al is not directed to the same field of invention as that of Applicants claimed invention of identifying a patient having heart failure as likely to 
            This argument is not found persuasive because the instant claims require a patient having heart failure and a correlation of heart failure with sFlt-1 and Ky et al clearly teaches the diagnosis of heart failure in patients and shows that sFlt-1 is presence in these subjects and therefore Ky et al is analogous art.  Further, the Examiner has not relied upon Zeiher et al for teaching identifying which of those patients already diagnosed with heart failure would positively respond to treatment with a statin and a treatment step but rather has relied upon upon Zeiher et al for showing that it is known in the art to identify a patient intended to benefit from the treatment by a therapeutic agents such as a lipid lowering agent such as fluvastatin.  Thus, the Applicant is arguing the Zeiher et al reference individually. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Also, one in the art would recognize that in Ky et al that once a subject is diagnosed with heart failure one would look at how or what to do for treatment of the subject and one would look to field to understand how to identify if the subject may benefit from a therapy and Zeiher et al 
            Applicant argues that Zeiher et al is not teaching a method of identifying a patient, already diagnosed with an adverse event, as one who would benefit from a treatment such as a lipid lowering agent such as fluvastatin.  Applicant states that the Office points to paragraph [00087], which notes that the method can identify a patient intended to benefit from the treatment.  Applicant states that upon a closer reading of Zeiher et al, however, Applicant believes that one skilled in the art would recognize that Zeiher et al is teaching a ratio of PLGF:sFlt-1 to determine if a patient is at risk of an adverse event such as an death, non-fatal myocardial infarction and/or stroke, and also can monitor the patients likelihood of an adverse event over time, with our without treatment.  Applicant further states that Zeiher et al is not using the ratio to identify patients that will successfully respond with a statin as is claimed by Applicant’s invention, but is using the ratio to identify patients that may suffer from an adverse event, and thus, could be treated, and further monitors the patient’s likelihood of a future event and treatment.
This argument and statements are not found persuasive because Zeiher et al specifically teaches that the sFlt can be combined with another marker or utilized by itself (e.g. para 0103 a reference sample having PLGF and/or sFlt-1) and Zeiher et al In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Also with respect to the argument that there is simply no way for “one skilled” in the art to reasonably extrapolate…    With respect to Applicant statement that “one skilled would recognize..”.  It is noted that 103 rejections are based on one of ordinary skill in the art and not one of skill.  Thus, this argument is not germane.
           Applicant argues that the Office is misunderstanding Applicant’s claimed invention.  Applicant states that the Applicant is not comparing the level of sFlt-1 biomarker to a reference level to determine a patient at risk of an adverse event such as chronic heart failure but instead is comparing the levels to identify a subject who is likely 
           This argument is not found persuasive because the claims merely and broadly recite based on a comparison and do not provide any specifics of the comparison i.e. increases, decreases, specific correlations with specific indications.  The Examiner provides the teachings of Ky et al in view of Zeiher and articulates that it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the identification of a patient likely to respond to a therapy comprising a statin such as taught by Zeiher et al into the method of Ky et al for the patient diagnosed with heart failure because Zeiher et al shows that it is known and conventional in the art to utilize the measurement of sFlt-1 for the identification of a patient likely to respond to a therapy comprising a statin and teaches that the subject can have heart failure. Further, it would have been obvious before the effective filing date of the claimed invention to administer a statin to those identified as likely to respond to treatment because one of ordinary skill would treat the subject with statins that have been identified to provide a treatment. Therefore, for the reasons stated above the combination of Ky et al and Zeiher et al reads on the instantly recited claims.  Again as noted above the instant claims in the identification step merely recite “based on the results of the comparison step” and do not recite any increases, decreases, equal levels or how this comparison specifically provides an identification.
          Applicant argues that at best Zeiher et al teaches that a higher concentration of sFlt-1 is less likely to have an adverse event, and thus, the patient is less likely to need 
           This argument is not found persuasive because Zeiher et al specifically teaches that the sFlt can be combined with another marker or utilized by itself (e.g. para 0103 a reference sample having PLGF and/or sFlt-1) and Zeiher et al specifically and unequivocally teaches in paragraphs 0087-0088 and 0092 that the method is used for identification of a patient intended to benefit from the treatment by one or more therapeutic agents reducing the risk of vascular, preferably a cardiovascular disorder and that the benefit can be a reduction of the risk of experiencing an adverse event.  Zeiher et al also specifically teaches in paragraph 0103 that sFlt-2 concentrations are established in reference samples and cutoff ranges are established.  As stated supra the instant claims in the identification step merely recite “based on the results of the comparison step” and do not recite any increases, decreases, equal levels or how this comparison specifically provides an identification.  Zeiher et al discloses comparing to a reference and determining likelihood of risk or adverse event (thus teaching a determination based on the comparison) (e.g. abstract, pages 7 and 9).  Thus, for the reasons stated supra and in the previous office actions the combination of Ky et al and Zeiher et al read on the broadly instantly recited claims.
 
            Applicant argues that the Examiner has used hindsight reasoning using Applicant’s disclosure as a roadmap to arrive at the conclusion that the claimed invention is obvious.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant case, the Examiner has provided the teachings of both Ky and Zeiher et al and provided the reasoning for the combination in stating that it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the identification of a patient likely to respond to a therapy comprising a statin such as taught by Zeiher et al into the method of Ky et al for the diagnosed patient having heart failure in Ky et al because Zeiher et al shows that it is known and conventional in the art to utilize the measurement of sFlt-1 for the identification of a patient likely to respond to a therapy comprising a statin and teaches that the subject can have heart failure. Further, it would have been obvious before the effective filing date of the claimed invention to administer a statin to those identified as likely to respond to treatment because one of ordinary skill would treat the subject with statins that have been identified to provide a treatment. Therefore, for the reasons stated above the combination of Ky et al and Zeiher et al reads on the instantly recited claims.
          Applicant argues that Wienhues-Thelen et al fails to overcome the shortcomings of Ky et al in view of Zeiher et al.

          Applicant argues that Velagaleti et al and Hess fail to overcome the shortcomings of Ky et al in view of Zeiher et al.
          This argument is not found persuasive because of reasons stated above that the combination of Ky et al and Zeiher et al is appropriate and read on the instantly recited claims.  Therefore, the rejection is maintained. 

Conclusion
           No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817.  The examiner can normally be reached on M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/GARY COUNTS/Primary Examiner, Art Unit 1641